Citation Nr: 1010267	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-20 881A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
perforation of the tympanic membrane, status post 
tympanoplasty, to include on an extraschedular basis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus, to include on an extraschedular 
basis.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1956 to March 1960.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
perforated tympanic membrane, and for tinnitus and assigned 
ratings of zero percent and 10 percent, respectively.  The 
Veteran subsequently relocated, and the claim was transferred 
to the RO in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran's service-connected perforated tympanic 
membrane is assigned a noncompensable rating, the only rating 
authorized under Diagnostic Code 6211.

2.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

3.  Throughout the rating period on appeal, the Veteran's 
service-connected perforated tympanic membrane and tinnitus 
disabilities have not been productive of frequent 
hospitalizations or marked interference with employment 
status beyond that contemplated by the assigned schedular 
disability ratings.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a 
compensable disability rating for perforated tympanic 
membrane.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2009).

2.  There is no legal basis for the assignment of a 
disability rating in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).

3.  The criteria for an increased disability rating for 
perforated tympanic membrane and tinnitus on an 
extraschedular basis are not met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra.; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claims were 
awarded with effective dates of the dates of his respective 
claims and ratings of 10 percent and 0 percent, respectively, 
were assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for higher ratings.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the dates of the claims as 
effective dates, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (fed. Cir. 2009).  

VA has assisted the appellant in obtaining evidence, afforded 
the appellant physical examinations, and obtained medical 
opinions as to the etiology and severity of disabilities.  
The RO has been unable to obtain the Veteran's complete 
service records as they were destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The Board 
recognizes that, where relevant records are unavailable 
because of the NPRC fire, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  As the issue on appeal concerns claims for 
increased rating, the missing service treatment records are 
not the focus.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

The Veteran is seeking increased disability ratings for 
perforated tympanic membrane, left ear, status post 
tympanoplasty, and for bilateral tinnitus.  Service 
connection for tinnitus was awarded effective March 2004, and 
a 10 percent evaluation was assigned.  Service connection for 
perforated tympanic membrane, secondary to service connected 
otitis media, was awarded effective April 2004, and a 
noncompensable rating was assigned.  Those ratings have 
remained continuously in effect throughout the period of this 
appeal.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Perforated Tympanic Membrane

The Veteran is seeking a compensable disability evaluation 
for perforated tympanic membrane, status post tympanoplasty.  
The VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Rating Schedule) does not provide for a compensable rating 
for a perforation of the tympanic membrane.  38 C.F.R. § 
4.87, Diagnostic Code 6211.  Therefore, no increase in the 
noncompensable rating currently assigned for this condition 
may be granted.

As the Veteran is already receiving the highest rating 
allowed by the applicable schedular criteria, the Board 
considers whether an extraschedular rating may be warranted 
for his service-connected disability.  The RO decided that 
the claim did not warrant referral for extraschedular 
consideration.   

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation can be provided commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  A 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If the claimant's disability picture is 
contemplated by the rating schedule, then the assigned 
schedular evaluation is adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as marked interference 
with employment and frequent periods of hospitalization.  If 
the Board determines that the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and the disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization, the case must be 
referred to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

The rating criteria for perforated tympanic membrane do not 
discuss any associated symptomatology.  Nonetheless, in this 
case the Board finds that the rating criteria are not 
inadequate to address the Veteran's level of disability since 
no distinct symptoms have been associated with this 
condition.  The Veteran was afforded VA examinations in April 
2006 and September 2007, in which it was confirmed that his 
left tympanic membrane is thickened and scarred and has 
excessive negative resting pressure, resulting in conductive 
hearing loss.  Service connection is in effect for hearing 
loss, and the Veteran currently receives a 10 percent rating 
for this condition.  Service connection is also in effect for 
otitis media, which is associated with drainage, pain, 
inflammation, and chronic ear infections.  As the Veteran is 
in receipt of compensation under other diagnostic codes, it 
is not appropriate to award an extraschedular rating for the 
same symptomatology.  38 C.F.R. § 4.14.  Neither the 
Veteran's statements nor the competent medical evidence of 
record suggest that he experiences any other symptoms 
specifically associated with his perforated tympanic 
membrane.  

The Veteran contends that he is entitled to a compensable 
rating for perforated tympanic membrane because the condition 
necessitated two surgeries after service, one of which 
involved what he described as "a life threatening 
complication."  He asserts that his quality of life was 
diminished by these two surgeries, for which he should be 
compensated.  The evidence establishes that he underwent a 
left tympanoplasty in March 2000.  A second surgery was 
performed in December 2000 to correct a cholesteatoma.  
However, the evidence does not indicate that the Veteran 
experiences any current symptoms specifically associated with 
perforated left tympanic membrane, beyond the hearing loss 
for which is compensated under another diagnostic code.  
Therefore, the assigned schedular evaluation for the service-
connected condition is adequate, and referral for an 
extraschedular rating is unnecessary.  Thun, supra. 

Tinnitus

The Veteran is seeking a disability evaluation for tinnitus 
in excess of the currently assigned 10 percent.  According to 
VA regulation, a 10 percent evaluation is the maximum allowed 
for tinnitus, regardless of whether it is perceived in one 
ear, both ears, or in the head.  38 C.F.R. §4.87, Diagnostic 
Code 6260.  The Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As there is no 
legal basis upon which to award a higher evaluation, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As the Veteran is already receiving the highest rating 
allowed by the applicable schedular criteria, the Board 
considers whether an extraschedular rating may be warranted 
for his service-connected disability.  The RO decided that 
the claim did not warrant referral for extraschedular 
consideration.   

The Veteran contends that he experiences constant bilateral 
tinnitus that is annoying, especially when he is trying to 
concentrate.  He contends that he should be compensated for 
loss of "quality of life."  

The Board finds that the Veteran's complaints related to 
tinnitus are considered under the appropriate diagnostic 
code.  The Veteran's disability picture is contemplated by 
the rating schedule, the assigned schedular evaluation for 
the service-connected tinnitus is adequate, and referral for 
an extraschedular rating is unnecessary.  Thun, 22 Vet. App 
at 111 (2008).

In reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for perforated tympanic 
membrane is denied.  

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


